 I)E C ISI()NS ()O NA I ()NAL I AI()R RELATIONS H()ARI)United States Postal Service and National Associ-ation of Letter Carriers, Branch 4016 and JohnAvey; Wayne Waite. Cases 13-CA-19014-P,13-CA -19397-IP and 13-CA 19398P'February 9, 1982DECISION AND ORDERBY MFMnE11 RS F,\NNIN(,, JIENKINS, ANDZIMMEIRMANOn September 19, 1980, Administrative LawJudge George F. McIlnerny issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.This case turns largely on credibility. Althoughwe have decided to adopt the Administrative LawJudge's ultimate credibility resolutions, we havereservations about his approach to some credibilitymatters. For example, we are troubled by his blan-ket determination to discredit, based upon demea-nor factors, testimony by Charging Party Avey,except when such testimony is corroborated con-cerning a series of comments allegedly made byPostmaster Williams to Avey over a span of sever-al years. Although it is well settled that ordinarilythe Board will not disturb credibility findings thatare based upon observations of demeanor, there areinstances in which the factor of demeanor is enti-tled to less weight. See, for example, El RanchoMarket, 235 NLRB 468, 470 (1978). Indeed, in theinstant case neither Williams nor any other Re-spondent witness denied that some of the commentstestified to by Avey were made. Nor was the factthat certain such comments were made contradict-ed by other record evidence or by the inherentprobabilities of the particular incident during whichthe comments were allegedly uttered. Futhermore,at least some of the comments testified to by Aveyalone were of a piece with remarks by Williamsthat were testified to by fully credible witnesses.t In see 11. A, par 19 of his Decision, the Administrativse Law Judgereferred to the incident of Decemb er 6, 1977. Ihe incident il questionoccurred on August 6, 1977. 11n sec 11, A, par 25, of his Decision, theAdministrative Law Judge referred to the testinltoly of witless I)DonnaAllen The witness in question is named )(oliln I ie iiels We note andcorrect these errorsIn much the same vein we are troubled, and puz-zled, by certain observations made by the Adminis-trative Law Judge in the course of resolving othercredibility disputes..2For example, the GeneralCounsel offered as additional background tendingto show Postmaster Williams' animus an incidenttestified to by union official Dombrowski duringwhich Williams allegedly characterized Avey as a"troublemaker" and "agitator." Although the Ad-ministrative Law Judge credited Dombrowski's un-controverted testimony about this incident and Wil-liams' statements, he apparently discounted itsworth with the enigmatic observation that he couldnot "read any significance" into Dombrowski's"bold and conclusionary assertions."Finally, the Administrative Law Judge's treat-ment of credibility in connection with the May 25,1979, meeting of employees at the post office, isopen to serious question in several respects. Sufficeit to say that the Administrative Law Judge dis-credited testimony by Avey that was largely cor-roborated by Avey's fellow Charging Party, Waite,and by employee Carole Hedges, who was previ-ously found to be a credible witness. In so doing,the Administrative Law Judge credited Williams,although previously he observed that Williams pos-sessed a "remarkably poor memory"; employeeCousins, although previously he remarked thatCousins "had a very poor memory and was obvi-ously uncomfortable on the witness stand"; andemployee Daniels, although she "did not have toofirm a memory of the meeting."As indicated at the outset, our difficulties withthe Administrative Law Judge's handling of credi-bility notwithstanding, we have decided to adopthis recommendation to dismiss the complaint in itsentirety. In brief, even if we resolved in the Gener-al Counsel's rather than Respondent's favor theseveral credibility resolutions about which we havedoubts, the ultimate result would not be changed.Thus, in agreement with the Administrative LawJudge, our examination of the entire record per-suades us that, while there was a high degree oftension and conflict between Postmaster Williamsand the Charging Parties, and this conflict fre-quently erupted into unseemly squabbles and re-criminations, this was largely a matter of the per-sonalities involved rather than the result of anyunion or other protected activity or considerations.2 In sevxerall instances, the Administrative L asw Judge's expression ofhis findings is couched in such ambiguous terms that it is difficult toi de-termine his precise mraninig See, for example. ALJD. the fourth para-graph before the end of sce 11, A, where the Administrative Law Judge;ipparently concluded Ihat Williams hostility toward Asey was personal,and inot conicctted Ilo Avey's status or activity as a union stew ardIhe first incident alleged in the corinplaint tio invoslve ' iolations of :heAct260 NLRB No. 94() UNITED STATES POSTAL SERVICESimply stated, we think the General Counsel failedto present a prima facie case of discrimination. Ac-cordingly, we shall dismiss the complaint in its en-tirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be. and it herebyis, dismissed in its entirety.MEIMBER ZIMMIERMAN, concurring:I agree with the Administrative Law Judge'sconclusion, for the reasons stated by him, that Re-spondent did not violate the Act as alleged in thecomplaint. With respect to the alleged unlawfuldischarge of Avey, I note that Respondent relied inpart on previous disciplinary actions which hadbeen rescinded through the grievance procedure orin the settlement of unfair labor practice charges.While this reliance may show an unlawful motivefor Avey's discharge, as the General Counsel con-tends, I find that Respondent established that itwould have discharged Avey in the absence of hisexercise of rights protected by the Act. Accordingto the credited testimony. there is no additionalevidence of antiunion motivation. Further, leavingaside the conduct which had been the subject of ar-bitration or unfair labor practice charge settle-ments, it is clear that Avey's work record was poorand that in April 1979 his step increase was de-ferred because of inadequate work performance.This, coupled with his admitted failure to deliverpostage due letters and the admitted loss of regis-tered mail, is persuasive evidence that Respondentwould have discharged Avey regardless of his ex-ercise of rights protected by the Act.DECISIONSTATFMI:NTI OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge:Based on a charge filed in Case 13-CA-19014-P onAugust 10, 1979, by National Association of Letter Car-riers, Branch 4016, herein referred to as the Union, theRegional Director for Region 13 of the National LaborRelations Board, herein referred to as the Board, issued acomplaint on September 24, 1979, alleging that theUnited States Postal Service, herein referred to as Re-spondent, or the Postal Service, had violated Section8(a)(1) of the National Labor Relations Act, as amended.29 U.S.C. § 151, et seq., herein referred to as the Act. OnSeptember 27, 1979, Respondent filed an answer denyingthe commission of any unfair labor practices.Then, on December 14, 1979, John Avey. an individu-al, filed a charge in Case 13-CA-19397-P alleging thathe had been discharged by Respondent because he hadengaged in union activities and had given evidence to theBoard in connection with a prior charge. On the samedate, Wayne Waite, an individual, filed a charge in Case13-CA-19398-P containing the same allegations. On Jan-uary 29. 1980, the Regional Director issued an orderconsolidating these two cases and Case 13-CA-19014-P.a consolidated complaint, and a notice of hearing. Re-spondent filed an answer' to the consolidated complaintcontinuing to deny the commission of any unfair laborpractices.Pursuant to the above-mentioned notice of hearing,and orders by said Regional Director dated February Iand 15, 1980, a hearing was held before me at Chicago,Illinois, on April 28 and 29, 1980, at which all parties ap-peared and had the opportunity to present testimonialand documentary evidence, to examine and cross-exam-ine witnesses, and to argue orally. After the close of thehearing the General Counsel and the Postal Service sub-mitted briefs, which have been carefully considered.Upon the entire record in this case, and from my ob-servation of the witnesses and their demeanor. I makethe following:FINiINGS OF FACTI. JURISDICT IONThe United States Postal Service provides postal serv-ices for the United States of America. Its main office islocated in Washington, D.C., and it operates variousfacilities throughout the United States, including anoffice in Matteson,2Illinois, which is involved in thiscase The Board has jurisdiction over this matter byvirtue of Section 1209 of the Postal Reorganization Act,39 U.S.C. § 101, et seq.II IHi i Al I EII) UINIAIR I AHOR PRACT'ICISA. BackgroundThe post office at Matteson, Illinois, is a relativelysmall installation located about 25 miles south of Chica-go's Loop. It is apparently in a semirural area since ofthe four or five carrier routes working out of the office,at least one is a driving route, where the carrier placesmail in boxes erected on the side of the road. During theperiod of this case the management staff consisted of onesupervisor, and the postmaster, Bobbie Williams. Wil-liams was a 21-year employee of the Postal Service,having started as a letter carrier. He worked as a station' Ihe an, er t as not filed unti April 7. 198() There is nor reco ,rd oifrequelt for extle..inon or tlnile 11 file Ihi, an,.er and it ,,as filed hbeindIhe IO ds', prr\ ided in Sez 102 2) of the Board', Rule, and Regulationsnrld Slt teniles of 'ronceduLre Series 8,i a ametndcad Jlo\ercr, there lasno mntioon Io strike this. ainrer. nor did the General Counsel movse for,umrmars lidgnlenl In these circumstlance I inifer and finid that the timefor filifng Ihqe ;ller nllst have been extendcd, aind mlernlion ol f till factri/d\ crteltl, oirmilled from the record2 Misspelled is "Midioi" Ihroughout the record the Coltiplilt ul-leges the lasi, er admit,, inld I find thua N tionail A'...cilIolln or lettlr('arricrs iBruin hi 4(116, is I lbeor orgiliiillionl eltlhill tIhe Irt .illilig of S.2(5) l Iht' t ,e I41 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmanager in Chicago before being appointed postmasterin Matteson in 1975.The two individuals who participated in most of theoperative events of this case, and who were dischargedfrom the Matteson post office late in 1970, are JohnAvey and Wayne A. Waite. Avey was hired as a part-time flexible carrier in December 1974 and Waite, in thesame position, in March 1975. On September 15, 1976,these two employees transferred from the Richton Parkpost office to Matteson. Part-time flexible carriers work,or are supposed to work, an average of 40 hours in a 6-day week, filling in for regular carriers and also as clerksin the post office.The carriers, both permanent and part time, at Matte-son, were represented by Branch 4071 of the NationalAssociation of Letter Carriers in 1976.3 In July 1977,Avey was either appointed or elected as alternate ste-ward for Branch 4071, then on August 29, 1977, he waselected steward and Waite was elected alternate steward.In November 1977, the employees at Matteson affiliatedwith Branch 4016 of the same Union. Avey and Waitecontinued as steward and alternate steward until theywere terminated.The record is silent on relations between Avey andWaite and Williams before July 1977, although it is notedthat Williams had asked them to transfer from RichtonPark to Matteson in September 1976. Whatever those re-lations were, the evidence in this case shows a series ofconversations and meetings between Avey and Williamswhere the postmaster showed a continuing dislike andhostility toward Avey. There is also a sharp conflict be-tween the testimony of Avey and Waite, on the onehand, and Williams and Donna Daniels, a clerk andsometime supervisor, on the other concerning certain ofthese incidents.The General Counsel introduced evidence on anumber of these incidents which occurred prior to Feb-ruary 10, 1979, a date 6 months before the filing of thecharge in Case 13-CA-19014-P, in order to establish theunion animus and hostility of Williams toward these em-ployees' union activities and later involvement withBoard charges, and hence to show Williams' motivationsfor his subsequent actions.The first of these incidents occurred in late July orearly August 1977, shortly after Avey had become thealternate steward for Branch 4071. According to Avey,he was out on his route, admittedly late, around 4 p.m.when Williams drove up in his own car. Williams askedAvey why he had not called in to say he could not getthe route done on time. Avey replied that the route wastoo long, and that his leg was bothering him.4Williamsthen told Avey that he was a troublemaker "because ofnot getting the route done, and because of the griev-ance" Avey had filed. Avey asked if that was a threatand Williams replied that he could take it any way hewanted.Then Williams said that he had received a complaintthat Avey had "destroyed" a mailbox at a house on hisroute. He told Avey that he was going to that house toa The clerks were represented by another unilon which is not inLolsedhere.' Both these reasons are recurring Ihermcs in this caseget a letter, and that Avey would be sorry. Avey thenasked if he could go on and finish the route, and Wil-liams said that was all right.Williams could not recall the date of this incident, buttestified that on the day in question he received a callfrom a "postal patron" who was irate because Avey hadbroken his mailbox, and had walked over some busheswhile delivering the mail. Williams left the post officeand found Avey out on his route. He asked if he had de-livered to the complainant's address, then asked whathappened. Avey explained that he put the mail in a slot,and the slot fell down. Avey admitted that he hadwalked across the lawn.5The substantive difference in these versions of thisconversation is reflected in the differing versions of themany conversations and confrontations between Aveyand Williams throughout this hearing. Avey consistentlyclaimed that Williams continually criticized him for hisunion activities, punctuating those criticisms with threatsof discipline, suspension, and discharge. Williams did notdeny the criticisms, but denied the threats. It is clearfrom his testimony, and from all of the other testimonyin this case, that Williams' criticisms of Avey resultedfrom Avey's poor work and suspected malingering.My own observation of Avey's demeanor while hewas testifying, and a review of his testimony in therecord of this case, convinces me that he is excitable,even hysterical, and, despite the General Counsel's refer-ences to his memory on dates and times, I find thatmemory was largely the product of his imagination. Wil-liams exhibited a remarkably poor memory for dates andtimes. He was not even asked questions about a numberof the incidents involving Avey. However, Williams im-pressed me as a generally credible witness on the basis ofhis demeanor and the record evidence of that testimony.Thus I generally credit Williams, and, as noted furtherin this decision, I do not credit Avey's testimony on sub-stantive matters unless it is independently corroborated,or made manifest by other established facts, or the inher-ent probabilities of a given situation.In this first incident, out on Avey's mail route, I findthe conversation occurred substantially as narrated byWilliams. It would seem logical and probable to me thatif Williams went out on the route in his own car becauseof a patron's complaint, he wculd first discuss the com-plaiiit with Avey. This is what Williams said that he did.Avey testified that Williams first mentioned the latenessof the hour, calling Avey a "troublemaker" for not get-ting the route done, and for filing a grievance. I do notbelieve that Williams made that last remark and find thatAvey either imagined it, or manufactured it to improvehis own case.The next incident allegedly occurred on August 3 inthe "swing" room.6Avey testified that he met therewith Waite and Williams. According to Avey, Williamstold the two employees that they were "messing up" hisoffice because they had filed "this grievance" and that" dliams added that he saw the irate patron and later gave him fiurscre',s tio fix the slot They heard no more about it'i T his swas a room in the post, office containing chairs, a table. and em-ployee lockers, used frequently in this case for meretings42 UNITED STATES POSTA. SERVICEthey "were going to pay for that grievance if we filed."Aside from the fact that this statement is self-contradic-tory, either the grievance had been filed or it had notbeen filed, Avey went on to say that Williams told himthat a carrier was going to be suspended. Avey told himthat he was not experienced in that kind of thing, towhich Williams advised him to call Norbert Dom-browski, and that Dombrowski was a "good union man."It seems to me wholly inconsistent for Williams, in thesame conversation, at the same time, to threaten employ-ees that they would "pay" for filing a grievance, and toadvise one of these same employees to seek outside unionhelp in what could only be another grievance based onthe upcoming suspension.Therefore, despite the fact that Williams did not testifyon this incident, I find that there was no threat to em-ployees because of their filing a grievance.7As the result of Williams' suggestion, Avey did callDombrowski and the latter agreed to come to Mattesonon August 5, 1977.Dombrowski testified that he met with Avey and Wil-liams on that day, but Williams informed them that theemployee to be suspended was a clerk, not a carrier.Then, according to Dombrowski, Williams welnt on todescribe Avey and Waite as troublemakers: that he wassorry that he ever talked them into coming to Matteson:and that Avey was an agitator.Neither Avey and Waite, nor Williams was asked anyquestions about this meeting. I find, then, that it oc-curred as testified to by Dombrowski, but I cannot readany significance into the union representative's bold andconclusionary assertions.Avey then testified about a meeting on the next day,December 6, 1977, attended by Waite and himself, andalso by Williams and a carrier named Joe Schmidt, whowas an acting supervisor. Williams had called the meet-ing, and opened it by saying that they were playinggames with him. They had been filing grievances and"had bad work performances." He asked why they weredoing this to him because they were in his office, and"we were as close to heaven as we could get." Williamsadded that they were under a special set of rules. Aveyasked why, and Williams merely told Schmidt to be es-pecially careful of everything they did and to writedown a record of their mistakes.No one else testified about this incident. Here, again,the addition of the reference to filing of grievances tendsto convert a session devoted to bad work performance,and an indication from Williams to the acting supervisorto keep close watch on these employees, into a furthermanifestation of hostility and animus. However, based onmy observation of Avey, as noted above, I do not credithis testimony that Williams mentioned the filing of griev-ances in this meeting.97 I note also that Walte did not testify otn this matterFrom m obhser'vation of DombroAski ais a witness. I found him tIo hea vigorou s and assertiave person It Is unlilkelS Ithat he u,ould ha', let sluchremarks pas, u lhonul cimmentl or ramptfiiaitionI further note that my observatliotn of both Avey and W'aitc and theother evidence in this case. sho's that Ihey are a'id and 'o.ala defender'of Iheir perceived rights It is hard, elen impossible feor m to hchbelie'that Avey and Waite 'at silent and uncomplaining through So mans ofthese incidents Thisalso cnitrlbhule, to m) findinlg hhl Ae. wasi.not aOn October 15, 1977, Avey testified on another meet-ing between himself and Williams concerning a griev-ance filed as a result of Waite's suspension.10 Avey testi-fied that they discussed that, then went on to discuss afire marshall's report, and the cleanliness of the office. Inthe course of this conversation Williams said to Aveythat he should be more concerned about safety andcleanliness.It was never made clear in this record what the re-sponsibilitvy of carriers were in safety matters or in keep-tig the office clean. Thus I can draw no conclusionsfrom this conversation, which was not mentioned byWilliams, except that there is no indication of hostility oranimus toward Avey's union activities.On November 22, 1977, there was a labor managementmeeting at the Matteson post office. Dombrowski testi-fied that he attended, together with Avey, Williams, andSupervisor Jack Laging. Dombrowski quoted Williamsas saying that Avey and Waite were troublemakers, andthat before they arrived at the Matteson Post Office hehad never had any trouble with the Union. Then, ac-cording to Dombrowski, Williams launched into a 20-minute exposition on problems with the toilets in themen's room. At the end of this, Dombrowski said that heinformed Williams that he had "diarrhea of the mouth."Williams then said that he was going to report Dom-browvski for improper and abusive language. Dom-browski replied that it was his right. but, as far as he wasconcerned, the meeting was over.Asey testified about the same meeting, but he statedthat the supervisor present was Joe Schmidt. Aveyagreed with Dombrowski that there was talk about thecleanliness of the post office, but his version of Williams'comments was that the latter said bringing Avey andWaite to Matteson was the second biggest mistake of hislife, and that Avey and Waite were "clowns." Dom-browski finally said that Williams had a big mouth, atwhich point Williams "kicked" them out and said, "thisis over." Then, according to Avey, Williams askedSchmidt whether Avey had permission to leave his routeand, on being informed that he did not, told Avey thathe faced disciplinary action. Avey then shouted, "Whydon't you give me a letter of warning now?"There was more testimony on this meeting fromDonna Allen, a clerk and sometimes acting supervisor.She recalled the talk about the cleanliness of the postoffice, and that Williams told Avey to do somethingabout making the post office a little cleaner, but shedenied that he called Avey a clown. Williams did nottestify about this meeting.This confused and contradictory testimony does littleto support the General Counsel's assertion that Williamswas engaged in a campaign against Avey motivated byhostility and animus. Where the General Counsel's twowitnesses cannot agree on who was at the meeting. whatcredible ',itlnes I11 nl, less there i, a, much left un.a3ld a', spokeil ilAcN', rcplrts t1' hi', encounler', ilth w'illlnsam"' Ihlis Ats nlot fIlrlltcr e.kplailncd in the record. but il the noIlet ofrent'.a Ic ltter to [ etc i' I NL cmher Itr 97 iI I, noted that he "'as 'Is-pelided Il ()tII h r 1'77 fit r "ftailure to folitos', Intrutlrll o arl, a nld mnakn.crb.al threalt i p0xtal sUpr l ,or"43 DECISI()NS OF NATIONAL LABOR RELATIONS BOARDwas said on the critical issue of animus, and how themeeting concluded, I cannot and will not find thatanimus has been established. Daniels' testimony, brief asit was on this meeting, does not add much except to con-firm that Williams was concerned about the cleanlinessof the post office. I have found Daniels to be a crediblewitness in her testimony about other events in this case,and I find that Williams did not call Avey a clowsn.Other than that, I find that the testimony of Avey orDombrowski is insufficiently reliable or credible to allowany findings of animus or hostility.On December 12, 1977, Avey testified that he metwith Williams to discuss grievances dealing with carriertimecards, vehicle safety, the cleanliness of the postoffice, and nonpayment to Avey for a labor-managementmeeting. When Avey came into Williams' office, WVil-liams asked him if he had called a union election on theclock in the post office. Avey replied that it w\as none ofWilliams' business. Williams then said that he would in-vestigate the matter and if it turned out to be true, hepromised that he would do something about it.They then began to discuss the first grievance andWilliams interrupted to say that he had a note from a su-pervisor that Avey had failed to carry a route out onDecember 9. Williams then said that he had Avey now\,and that he had been waiting for him to do somethinglike that. Avey asked if he would listen to his side of thestory, but Williams said he would but it would not makeany difference. They went on to discuss the grievances,which were all denied by Williams. Williams did not tes-tify on this incident.Here again, while I find Avey's testimony thoroughlyunreliable, I note two things about this account: first, therude and impertinent reply made by Avey to Williams'legitimate request on the use of Postal Service time andpremises for a union election; and second, the fact thatso many facts or alleged facts are not followed throughin further testimony by Avey or any one else and justdisappear after being mentioned once. In this instancethere was no further testimony either on the union elec-tion or the alleged failure to carry a route on December9. This further reinforces my belief that many, if not all,of these incidents were mere figments of Avey's imagina-tion, perhaps the result of his own evident hostilitytoward Williams.On December 15, another labor management meetingwas held at Matteson. All the carriers and clerks attend-ed this meeting which was chaired by Williams. Theagenda for these meetings were prepared by representa-tives of the two unions which represented these twogroups. Avey had prepared the agenda for the carriersand had given it to Williams the day before.Avey testified that Williams asked each carrier wheth-er they had seen the agenda and each replied that he hadnot. Williams then said to Avey, "See what a bad ste-ward12you are, you didn't show this agenda around, Ihave to assume that these are your gripes and nottheirs." According to Avey, that was "where it ended"and they went on to discuss the items on the agenda.i Or a "clog" as relaled in the record2 Certain errors in the Iranscripl are herebhy noed and torrctleddWaite testified that Williams asked Avey why BobbyMoyer, another carrier, did not have a voice in the unionelection. Then Avey and Moyer were arguing aboutwhether Moyer was absent on some day, presumably thedate of the election. Waite went on to say that Williamsthen asked all the carriers if they had seen the agenda,and they all said they had not. Williams then said that hehad to believe all the gripes were John Avey's gripes.Donna Daniels, after some difficulty in rememberingwhich meeting she was being asked about, finally testi-fied that Williams had a list at the meeting and that heproceeded to go down the list. He was stopped byMoyer who w anted to know where the list came from.Williams said it came from their union representative.Moyer asked who his union representative was and Wil-liams replied that John Avey was the union steward andWaite was the alternate. Moyer then said that he did notvote for Avey as his representative, that he did not knowabout the agenda, and that Avey should have brought itto the other carriers first. Joe Schmidtl: said that he didnot need or want Avey to represent him. He knew noth-ing about his list and felt that it should have beenbrought to the other carriers first. Schmidt then left themeeting.Williams stated that he began to go through the carri-ers' agenda and had reached the third item when Moyerasked where he got the list. Williams said it was given tohim by the union representative. Moyer said that heknew nothing about the union representative, and Wil-liams identified Avey and Waite as the union representa-tives and that they had given him the list. Both Williamsand Daniels denied that he said anything about the qual-ity of Avey's stewardship.All of the witnesses agreed that, after the initial ex-change, Williams went on to discuss all of the items onthe list.I credit the versions of this meeting given by Williamsand Daniels. While Avey's version of Williams' remarksabout him was corroborated by Waite, I note that, evenhere, Waite's story mentions an argument with Moyerwhich Avey omitted. That reference to the argumenttends to corroborate Daniels and Williams more thanAvey. Further, even Waite did not corroborate Avey'sstatement that Williams referred to Avey as a bad ste-ward. 4On December 28, 1977, Avey had a meeting with Wil-liams to discuss grievances and also to tell him thatDombrowski could not be at a labor-management meet-ing scheduled for December 31. Williams said there hadbeen a labor-management meeting on December 24.Avey said he did not know about it, and Williams re-plied that he had been there; that the clerks and mainte-nrance union had been there; and why Avey had not beenthere. Avey said that he had not seen the notice and thathe was not designated for that task by the union presi-dent. Williams said that showed what a bad union stc-i tix thim tle Schrinidt, previously ideitificd is an as a cting supervisor,was apparently hback as a cairrier again'I E ell thiough Ac ' perfirnlarlc as a sIeward co<uld legil mately y ecrilcitizcd for lnHot diwtuslig Ithe agelda with Ihe oilher carriers before themiecting44 UNIElI) ST' ATi [S POSTAl. SERVIC4:ward he was, that he did not even show up for meetingsthat affected his membership.At this point in his testimony. Avey began to rambleand to talk about matters which may have concernedhim at this meeting or later. but did not appear to be tiedin or connected to the events of this case. For example,Avcy began testifying about a grievance oil vacation. tethen stated:The day before he told me that I had responsibil-ities to see that the carriers had got their bids in onJanluary 3rd. I told him that I would check it outwhen I found that he was wrong. I found that hedidn't file it in the new contract.After I filed the grievance he told me that he knewwhat he had done was against the contract, but heassumed that since I was he would give me the re-sponsibility. He also said the carriers were tellinghim that I was running things and not him. As faras he was concerned I thought that I was the boss.Avey continued in much the same vein, testifying onthis conversation:At this time I filed the supervisor grievancetaandhe said that he had contacted all of the supervisorsto candidate for the job at that time. He told themabout my trouble making. He also told me thatsince I had this union job I was not doing a fairdays work for a fair days pay. The trouble that Iwas getting from them had just begun. I had donewhat he said I would have been all right. tie saidthere was still time to do wvhat he said.Avey went on to say that Williams told him they weregoing to have a father-son relationship with Williams asthe father and Avey the son. Avey then told him that hewas violating his rights, and asked Williams if he hadever heard of the Bill of Rights. Williams replied that hispeople had been fighting for it for 400 years.Williams then told Avey that he faced further disci-plinary action for leaving two first-class letters on De-cember 24 and had "gone over a lawn" on that date.6II have quoted from this testimony at length to showthe rambling, pointless, and disorganized nature of muchof Avey's testimony. It seems clear to me that Avey wasa sloppy and a careless worker. He admitted to an inabil-ity to finish his routes on time. He was suspended onJanuary 7 for refusal to obey a direct order from ActingSupervisor Joe Schmidt on December 9. Even thoughthat suspension was later overturned by an agreement be-tween the Union and the post office, Avey did not denythat he had disobeyed the order. This disrespectful atti-tude toward Williams is evident from his own testimonyboth before and after this incident on December 28,1977. In these circumstances it is only natural and logicalthat Williams should speak to Avey concerning his short-comings. This explains the number of meetings the twohad, and the various threats of disciplinary action inlb Concerning the allega;lion that ai person lias acting as ia carrier ;rlda supervisor at Ihe sanle lime1e This is another dead end in Avev's tesimnions There is lno furtherevidence on this allegetd threatthose meetings. Avey has attempted to convert thesemeetings and threats into a campaign against his unionposition and activity. It appears to me, however, thatAvey attempted throughout his employment at Mattesonto use his union office as a shield to cover his own defi-ciencies as a letter carrier, then carried that intention intohis testimony in this hearing, inserting references to theUnion and his function as steward into conversationswhich, in reality, were concerned with his work defi-ciencies. Thus, I do not find any evidence of antiunionmotivation in this conversation of December 28, 1977.After his return from his first suspension, on January20. 1978, Avey testified about another conversation withWilliams. Avey stated that he attempted to file a griev-ance concerning a special route check on one of theroutes. Williams refused to accept the grievance becauseAvey was not the regular carrier on the route.7 Wil-liams then told Avey that he had received a nine-pageletter from a patron concerning Avey's "bad mail deliv-ery." Williams denied Avey's request to see the letter,then said that he had to make a telephone call. Accord-ing to Avey, "he called down to South Suburban, " Iwould imagine, and he called Dombrowski a liar, that hehad filed vacation on the 6th of January." Avey went onto say that Williams told him that he was going to call apostmasters' meeting and was "going to take care ofDombrowski with his tricks and antics." Williams thenwent on to say that Avey was given a suspension to keephis mouth shut and it obviously had not worked, addingthat he was going to cut the hours of the part-time flexi-ble carriers because of Avey's union activities. Aveythen continued with a discussion about Bernard Cle-mentc, later identified as another carrier in the Mattesonpost office; someone named Conway, not otherwise iden-tified; threats to beat up Avey; and an alleged statementby Williams that he would not tolerate Avey's attitudeor activities. Williams denied several of these allegations.Even allowing for the unsatisfactory state of the tran-script at this point, this testimony demonstrates furtherAvey's instability as a witness. I disregard the last por-tion of this testimony, and do not credit the first part.Avey attempted to file this grievance on January 21,and Williams refused to take it at that time. It was filedand denied on January 24, but, as with so many other in-cidents in this case, there is no further evidence on w'hathappened to the grievance, if ever one existed.On January 26, 1978, there was a severe snowstorm inthe area and one carrier, Carole Hedges, was unable tofinish her route because of the snow and the failure ofher vehicle. She called the post office from her homeabout 6 p.m. and was advised by Williams to secure theremaining mail there for the night. According to Avey,Hedges felt that she should be paid for the time she spentin her home with the mail that night. She took this upwith Avey, and the two of them went to see Williams onFebruary 6. They discussed the grievance with him in an? There sias no e'vidence as to whether Williams' refusal, if it in facthappened. alas justificd, or nril justified by Postal Service regulations orpractice'I Soulh Suburhan is the name by which the parties referred to zheoffice v hich hald l upersisory authority over the Matteson post offi e45 DE CISIO)NS ()F NATI()NAL. I.ABOR RELATIONS B()ARDinconclusive fashion. Williams finally, according toHedges, threatened her with discipline for coming in lateon the morning of January 27 and then turned to Aveyand said that he had had a lot of accidents, and he wasgoing to take action against him as well. Williams con-cluded by saying that he would call South Suburban andif they said to pay her, he would.After this, according to Hedges' credible and undeniedtestimony, Williams asked Avey to leave the room. Hethen told Hedges that she was making a mistake keepingAvey as steward. Williams did not deny any of this.From this credible testimony by Hedges, disregardingAvey's mainly unintelligible statements about the meet-ing, I find that Williams did in fact react with threatswhen pressed on a grievance, and, further, that he dis-liked Avey as a steward. Whether these motives servedto spark the later actions against Avey and Waite is ques-tionable, and will be discussed below.Soon after that Avey and Williams had another meet-ing or a telephone conversation. The record is not clearon this. They talked about the Hedges' grievance, thenWilliams went on to say that he would like to take offhis postmaster's badge and take Avey outside and teachhim a lesson. He said his wife had told him that Aveywas not worth it. Williams went on to say that his firstpriority was to fire Avey.I do not credit Avey's account of this meeting, whichwas not denied by Williams, but apparently as a result ofthe meeting the Union filed a charge with the Board onFebruary 14, 1978, in Case 13-CA-17289-P. As a resultof this charge, a meeting was held between union andpostal officials on March 23, 1978. No one testified as towhat was said at this meeting, but matters were resolvedby the recission of Avey's January suspension, the with-drawal of Case 13-CA-17289-P, and a promise by thepost office that labor relations in Matteson would stabi-lize in the future.In fact matters seemed to settle down for a while.Other than one grievance concerning Avey, and one in-volving a letter of warning to Waite, both of which ap-parently were amicably settled, nothing of consequenceoccurred until June 1978.19Early in June, Supervisor Jack Laging notified Aveythat his government driver's license (SF-46) was to berevoked as of June 15 because he had had nine accidentsin 3 years. Avey filed a grievance over this and also an-other charge with the Board in Case 13-CA-17683-P onJune 5, 1978.The grievance and the charge were settled after meet-ings between Union and Postal officials.In July 1978, Williams was removed as postmaster ofMatteson.20He returned as postmaster in October 1978and in November he had a meeting with Dombrowski.The record does not reveal where this meeting was held,or why, or who was present aside from Williams andDombrowski. Despite the fact that no proper foundation19 Avey testified at length about a meeting with Jack Lagirg and Wil-liams on June 6, 1978 His testimory on this meeting is so rambling, dis-cursive, and at times incoherent, that I have rejected it as having no pro-bative value2o Williams testified that he was removed for poor management. Hestated that he did not feel that Avey was responsible for his removalwas laid, Dombrowski testified without objection thatduring this meeting Williams referred to Avey and Waiteas "dummies" and "clowns" and that they did not knowhow to represent the people at the Matteson post office.Williams further said that as far as he was concernedAvey would not process any grievances in that postoffice, and he would not listen to any grievance thatAvey processed or tried to process. Both Williams andDonna Daniels denied that he had ever referred to Aveyand Waite as "dummies" or "clowns," although there isno evidence that Daniels attended that particular meetingin November.I have generally credited Williams throughout thiscase. However, I have previously found Dombrowski tobe a credible witness. In this instance I find that Williamssaid the things attributed to him by Dombrowski but be-cause of the lack of foundation for the conversation, andthe failure of the record to show the context in whichthe remarks were made, the impact of these remarks isslight. All of the evidence shows that Avey and Waite,particularly Avey, were not good employees. Avey wasa chronic user of overtime, a carrier whose carelesshabits had by this time produced at least two complaintsfrom patrons. His driver's license had been suspended fornine accidents in a 3-year period.2" Avey's impudence toand disrespect for his superior is shown by Avey's owntestimony. Waite, too, had work problems. He had beensuspended in October 1977 for failure to follow instruc-tions and for threatening a supervisor.In the absence of any evidence as to how these stew-ards actually framed and presented grievances, I think itis permissible to infer that Williams' wrath was directedtoward the benefit of employees in receiving adequaterepresentation, rather than in hostility toward the repre-sentation process itself.In January 31, 1979, according to testimony of Aveyand Waite, Avey asked Williams to discuss some unionbusiness with him and Williams agreed. They then metwith Waite and Clemente, another carrier. The conversa-tion began with a discussion about vacation scheduling.Williams told the employees that the bids for vacationshad to be in that day. At this point Avey requested per-mission to call Dombrowski, and it was granted. In thetelephone conversation which followed, Dombrowskitold Avey that a previous suspension of Clemente hadbeen reduced to 2 days. After that Avey told Clementethe good news. Williams then told Avey that he hadnothing to do with the reduction of the suspension, thathe himself had called South Suburban and had it re-duced. He then said that if Avey was a good steward thesuspension never would have happened. According toWaite, Avey then asked why he had received a suspen-sion, and Williams answered that that was a special sus-pension. Williams concluded by saying that Avey wasmore worried about vacation bids than defending a carri-er.Assuming that this incident happened, there is no evi-dence that what Williams said was not true. There wasno development of the history of Clemente's suspension,:' The suspension, to be sure, was lifted by agreement as noted above,but the fact of the accidents 'was undenied46 UNITFD STATES PO()STAl SERVICEnor of the processing of the grievance which led to a re-duction of that suspension. If Avey's work record is re-flective in any way of his functioning as a steward, Wil-liams could very well be led to criticize Avey's steward-ship.To conclude this summary of background evidence, Ido not believe that the General Counsel has establishedby a preponderance of the credible evidence that Wil-liams' dealings with Avey were motivated to any greatextent by antiunion hostility or animus toward Avey'sunion activities. While the usual marketplace forces arenot operative in an organization like the Postal Service,there were pressures on Williams to run his office underguidelines and standards imposed from above. Williamsmust have felt these pressures keenly, particularly afterhe was removed from his job for failure to meet thosestandards. He must likewise have felt pressures from hisstaff to conform to contractual standards in labor rela-tions. Avey certainly aggressively and continually ap-plied such pressure by the filing of grievances and thepursuit of employee complaints. But given all the credi-ble evidence, and in view of mv discrediting of Avey'stestimony, I cannot find that this activity was the princi-pal cause of Williams' words or actions.B. .. re 's Suspensionl.On May 3, apparently in 1978, Avey hurt his knee.The record does not show whether this happened on oroff the job, or what type of injury it was, or how severe,or whether he was out of work for any period of time.The only evidence is Avey's statement that he was in-jured, and that he later found "it was a form of arthri-tis." He visited a doctor, as he put it, 15 or 20 times.During the summer of 1978, on August 7, W. B.Caton, who was officer in charge at Matteson,22orderedAvey to report to a clinic chosen by the Postal Serviceto be examined to determine his fitness for duty. The re-sults of this examination do not appear in the record.However, Avey must have been required to take anotherexamination because there is a report in the record froma Dr. Smit, dated December 26, 1978, indicating thatAvey was examined on that day. There are also reportson X-rays dated December 21, 1978. attributed on theirface to fitness for duty examinations.23Dr. Smit's report concluded that Avey was fit for dutyand recommended that he "work up to his long routegradually and if there is any evidence of knee discomfortagain that this be treated very early."The record does not reveal what happened when thesereports reached the Matteson post office, but Avey re-turned to his own doctor on January 12, 1979, and ob-tained a report which contained two parts. The firststated that he could return to light duty;24that he couldstand or walk for I hour; that he could not lift more than35 pounds; and that he could "have a driving route."The second part of the report stated that "Mr. JohnAvey can return to full duty 2/28/79." Avey testified:2 This was during Ihe tinle W5illhams had been remosed a',s postmaler2a The X-ras report noited "no signific;int ;ahnormllliecs ;re e ldnlt onthe views obtained24 The record does not indicate he thehr he had been otni ofr ,ork atIhat timethat he showed the first part only to Debra Rogers onJanuary 13. 1979. Rogers is not otherwise identified inthe record.During the period of his injury, Avey testified that hewas on light duty. He would distribute mail and placemail, in order, for route carriers. Then, on February I hewas assigned to a walking route. He protested to Wil-liams that his doctor's instructions said he could onlywalk for 1 hour. Williams threatened to suspend him, butthen assigned him to a driving route.On February 2. Avey was again assigned to a walkingroute by Supervisor Laging, but, after again protesting,he was reassigned to a driving route.On February 3, Williams called a meeting of the carri-ers in the post office. Waite testified that Williams com-plained that he had been carrying mail until 10 p.m. thenight before. He continued complaining about the clerksand carriers, and blamed Laging for being too lax withthe carriers. Williams said that because of Laging andthe carriers in the office he had almost lost his job and itwas not going to happen again. He pointed at Avey andsaid that he caused all the trouble in the office, and thatif he got rid of Avey things would run smoothly in theoffice again.Avey testified in much the same view except that hetestified that Williams said to Laging at the meeting thatAvey was the main source of opposition and "once hegot rid of him the carriers would follow the line."\Williams did not recall the meeting clearly, but didstate that he told Laging that it was not his policy togive Avey preferential treatment.I do not credit Avey's version of Williams' remarks,and, in this case, I find that Waite fairly described themeeting. There is no question that in a small office thefact that one employee is on light duty shifts the burdento others. If, as in this instance, another carrier does notfinish his route, that burden increases. This conversationfurther points up Williams' frustration and aggravationwith his supervisor, and with Avey, because, I believe,of work deficiencies rather than union activities.Later that day Avey testified that he had a meetingwith Williams. According to Avey, Williams called hima liar because the doctor's report showed he had some-thing different. He showed Avey a doctor's report, pre-sumably the one ordered by the Postal Service, and saidhe would put him on a route which would damage his"name"25and put him on light duty again. Then Wil-liams would transfer Avey to South Suburban, or to thePark Forest office.Waite testified that he heard part of this conversationin which Williams said he was going to transfer Avey toSouth Suburban as a clerk, or to Park Forest. Avey thenreplied that Williams had better look at the Nationalagreement about transferring stewards.Williams stated that Laging was present at the meetingwith Avey during which Williams told Avey that he hadreceived a report from the Postal Service doctor thatAvey could be moved up to a long route. Avey said hehad contrary medical information. They then discussed2' Thi', i ohioun',ly a miquolte From the cintexl Ihi', word prohallsotmluid rlad "knee"47 I)IC ISIONS (): NA I I()NAL I A)BOR R.ATI()NS BO()ARDtransfer. Williams had instructions from South Suburbanto send people on light duty to that office or to ParkForest. Thus, he told Avey that if he could not perform,he would be transferred to one of these places.in this incident I credit Williams' testimony as cor-roborated to some extent by Waite, and I tdo not creditAvey. It is evident from the prior meeting that day thatWilliams was concerned about productivity, and, havingreceived the Postal Service doctor's report he obviouslywas concerned about the possibility of malingering byAvey. 2i There is nothing in this shos aig union animusor hostility.On February 9 Avey was again assigned to a walkingroute. Avey again protested to Laging. Laging told hinthat Williams had said that if Avey refused to carry theroute they would discharge him. Avey testified that hesaid that lie would not carry past I hour per his doctor'sinstructions and asked if he should bring the mail back.Laging said yes. Avey then stated that he took the mailout and delivered it for I hour and then ciame back "permy supervisor's instructions. "Williams testified that uhen lie arrived at the postoffice that morning L aging told him that Avey had saidhe would only walk 1 hour. About 45 or 55 minutes laterAvey came back into the post office, unloaded the mailfrom his vehicle, and brought it in. Hc indicated that hehad walked his hour and that was all lie was going to do.Williams then asked him what lie meant. lie said thatAvey was a postal employee, a carrier, and that it %washis job to carry mail. H-l then directed Avey to go backout on the route and to walk I hour, then rest for 10 or15 minutes, then walk another hour. Avey said he wiasgoing to do what his doctor instructed him to do. Wil-liams and Laging then reloaded the mail in Avey's vehi-cle, and waited for other carriers to return from theirroutes to deliver it.Williams testified that he was aware of the I-hour re-striction given by Avey's doctor, but pointed out thatAvey was already violating that by casing mail inside thepost office for 2 to 2-1/2 hours a day. Williams was alsoaware of the Postal Service doctor's recommendationthat Avey work up to a route gradually. He also notedthat Avey gave no signs that his knee was hurting orgiving him problems.I credit Williams' version of this incident. His storywas consistent with his demeanor on the witness stand,and shows a reasonable approach to Avey's problem inthe light of the Postal Service doctor's report and theinstructions he had on dealing with light duty employees.Avey's actions in relying inflexibly on the I-hour limita-tion and concealing his doctor's further instruction thathe could return to full duty on February 28 show a slyand calculating character, which I found fully borne outin my observation of his demeanor while he was testify-ing.z" I am unqualified lo evaluate the medical aspects of these reports.but I view it as significant that Avey had two parts to the report from hisown doctor, onte saying he could stand or walk I hour. and tile other thathe could return to full dutny ou IFebruary 28 It is illogical Ihat an emrnployee could be so restricted to 1 hour up to Febhruar 28, lland then goimmediately to full duty It is signlificanl alsot tha Are tesiliced that lieshowed only the first part of this report to tihe Postal Sctricre ()Obh iluSlhe felt it was in his interest io coencltl the other parltO()n February 10, 1979, Waite testified that he, Avey,Williams, and Lagirg had a meeting. While this testimo-rny. so much like the other testimony, is imprecise andconclusionary, it seems apparent that this meeting aroseout of Asey's refusal to finish his route on the daybefore. Williams pointed out the burden of work whichhad shifted to other carriers, then went on to discussproblems with timecards, telling Donna Daniels, whohad come in to the meeting, and asked her to make out astatement as to why the timecards were late. Williamsalso told Laging to tell the carriers that if the paycheckswere late it was Avey's fault.Williams also mentioned that he had all "good carriersin the office" except Avey. Waite spoke up in defense ofAvey. Williams then said that Waite had threatened himtwice and he was going to get him. Waite replied,"Don't let the air between us scare you," and Aveyadded, "He ain't worth it." No one else testified aboutthis meeting.Accepting Waite's account as true, it seems to me toestablish two facts at that point in time: first, that Wil-liams' feelings toward Waite were based on threatswhich Waite had made to him: and, second, the disre-spectful and contemptuous attitude displayed in the finalexchange betweeil Waite, Avey, and Williams.Otn February 22, 1979, Avey was given a 14-day sus-pension for disobeying a direct order to carry the mailon February 9. The suspension was made the subject of agrievanice which proceeded through the grievance pro-cedure until April 18, 1980, when an arbitrator orderedthe suspension removed and backpay awarded to Avey.Meanwhile, sometime in February, Dombrowski testi-fied that there was a meeting at the Matteson post office.In attendance were Dombrowski, Avey, Williams, andDonna Daniels. The subject matter of the meeting wasnot revealed, but in view of the timing it may well haveconcerned the suspension of Avey. Dombrowski merelystated, with no background or context, that Williams saidthat Avey and Waite were "dummies" and did not knowhow to process grievances. He referred to Avey as a"turkey" and a "clow n." Williams and Daniels deniedthat he made those statements, and Avey did not testifyon this meeting.In the circumstances under which this testimony waselicited I think Dombrowski was confusing this meetingwith the November meeting he also testified about. Icredit Williams and Daniels and find that the statements'were not made at that meeting.Dombrowski testified that he then went to Williams'supervisors, who advised him to go to the "labor board."He then filed a charge with the Board on March 13,1979, in Case 13-CA-18531 -P.27On February 17, 1979, Avey was again assigned to awalking route. He complained to Williams, again citinghis doctor's instructions. Williams told him that heshould do the route and if he did not he would be sus-pended. Avey again mentioned the doctor's instructionsand Williams told him he had better be careful about hisjob because if he did not have the job he would not beI) lnhrossskl lestified tlhir t le charge s as later wilt"hdraw .I note.Ilhoi- .tr, the;i t le charge did lot nllliloll Av.es's stispeliuOll ,s UNITED STATES POSTAL SERVICEthe union steward. Avey then went out, walked I hour.and returned.A meeting dealing with this incident was held on Feb-ruary 26 in the swing room with Avey, Laging, and Wil-liams present. Williams told Avey he was going to re-ceive a suspension, and he went on, according to Avey,to tell him that he felt once he "got three suspensions onme that he could fire me. All he wanted was me out ofhis hair."Avey filed a grievance based on this suspension. Anagreement between the Union and the Postal Service re-duced this suspension from 14 to 7 days.To summarize my findings on these incidents, I findthat Williams had reasonable cause, based on the PostalService doctor's report of December 1978, to concludethat Avey could return to full duty, albeit gradually.Avey's testimony gives no clue as to his actual physicalcondition, but his failure to mention his own doctor'sreport allowing him to return to full duty on February28, and his inflexible insistence that he would walk onlyI hour a day, convince me that he was capable of doingmore than that. He would not follow Williams' sugges-tion to walk for an hour, their rest, then walk again.Considering also Avey's admittedly bad work perform-ance, and the absence of any antiunion considerations inany of the testimony on these incidents. I conclude thatWilliams' orders were reasonable and legitimate, andAvey's refusals were willfully intended to avoid the ar-duous task of walking a route.C. ihe .laY 25,. 1979, .NMeeutigWe come now to the matters alleged as violations oflaw in the amended complaint. The first series of allegedviolations arise out of a meeting of all employees of theMatteson post office on Mlay 25, 1979, presided over byWilliams.Williams was primarily concerned with insubordina-tion in the post office. According to Avey's version ofthe meeting, Williams said that he was tired of havingpeople question his orders and tired of questions andcomplaints. He said that they were to go to their imme-diate supervisor and not to him. He told the employeesabout an instance where Carole Hedges had gone to herunion steward about a form and added that employeeswere to go to him first then to the union steward. Therewas some discussion about Avey taking a 10-minutebreak and Williams informed him that the breaks werenot eliminated and that Avey would get everything thatwas coming to him. Avey asked another question aboutsigning up an employee for the Union. Williams repliedthat he could not sign up the employee on the premisesbut should do it at home. Williams added that thereshould be no union business on the clock and that Avey'sunion job was nonproductive as far as he was concerned.Further, Williams told Avey that he liked to file laborcharges and that he would take comments from meetingsand other sources and put them into Avey's version ofthe truth. He called A'vey a "cancer" and added thatwhen "you had a cancer you cut it out." Avey asked ifthat was a threat and Williams answecred that he couldfigure it any way he wanted. Avey then said he figuredit the way it was intended. and Williamrs asked if he w\asthrough making smart remarks. Avey said yes, the ex-change ended, and they went on to discuss other matters.Waite's description differs in some respects fromAvey's. In the Carole Hedges matter, Waite said thatWilliams remarked that Hedges had not followed hisinstructions on a form and had gone to the union ste-ward. Waite did not corroborate Avey's statement thatWilliams said they were to go to him first before theunion steward. Waite included more detail about the in-subordination issue, quoting Williams as saying peoplewere kicking stools and jeeps and talking back to him,then talking about misuse of Postal Service jeeps, dan-gerous driving, and illegal parking. Waite's testimonyagreed with Avey's on the question of signing up em-ployees, and that Williams had said they had to do unionbusiness off the clock.Significantly, Waite did not agree with Avey about thelabor board charges. Waite recalled that Williams saidthat Avey was taking comments from these meetings andgoing to the Union and telling lies about him. Waite didcorroborate Avey's recollection of the exchange betweenAvey and Williams about "cancer."Carole Hedges testified that Williams had left a noteon her timecard about filling out form 1564A,2' and thatif she had any questions she should have gone to himand not to John Avey. He went on to talk about over-time and curtailing of mail, adding that there was to beno union business while on the clock. Williams also saidthat Avey was the "main blocking efficiency' of the postoffice, in that he was a cancer and that as his daddyalways told him, you cut cancer out."Cheryl Cousins, called as a witness by Respondent, didnot hear Williams threaten employees with discipline ifthey went to the union steward. She said that Williamsdid not mention Avey, or anything about signing her upfor the Union. Her recollection of the meeting was thatthey talked about overtime, curtailment of mail, formsand how to use them.Donna Daniels did not have too firm a memory of thismeeting, but did indicate that there was discussion aboutovertime and "ten thousand and one things." She alsotestified that she never heard Williams refer to Avey as a"cancer."Williams stated that his agenda for this meeting con-cerned excessive overtime, sick leave, incorrect data onforms concerning deliveries, work hours, and productionrates. He stated that he also discussed uniforms, drivinghabits, and employees leaving duty assignments withoutgoing to their supervisor. He told the employees thatunder no circumstances were they to leave their duty as-signments without seeing their supervisor unless therewas an emergency.Williams denied mentioning the Union. or Avey's effi-ciency. or "cancer."In this incident I credit the testimony of Williams.Daniels,29arid Cousins.r'r As I have indicated I have'a [t' r}l i'or -itming ifformitiorl aihlout .i r mail rouIC''' I)illl] .is iLot go..d ill rcil nlChrilll dill%. hui l oiic her n lmeor,ot' I panrliliar inl idcrl %a s fixed. her rc.ll wia." good I "a's a inprtc..td%ifl! ht'r incll.ii or .irTii fotld hey to he ;i cor!iplflJ, rcrdible .lusiltlnO .:"' (' Sin lS hd it "r I o.o r nl ior i.nr nt! usa, ohN.itlni, ililontlfotrlah'cor1 the if, irIIn ltilld, b h111 h .pcarCt.rd I II ht trllhfutil i! ' hal ..1c h ,.f -[l ilmhl r49 DECISIONS OF NATIONAL. LABOR RELATIONS BOARDvery little faith in the testimony of Avey and Waite.Even so, Waite's version differs from Avey's in regard tothe necessity to go to Williams before seeing the unionsteward, and whether Williams referred to the Board orthe Union. Hedges' version differs also, not mentioningthe insubordination, and agreeing with the union businessoff the clock, and the "cancer" incident, although withrespect to the latter remark Hedges remembered it differ-ently from Avey.Thus, I do not find that the General Counsel has es-tablished by a preponderance of the credible evidencethat Respondent, through Williams, instructed its em-ployees not to go to a union steward without prior per-mission from a supervisor; threatened employees withdiscipline if they did so ::'instructed its employees not toengage in union activity while on the clock; or threat-ened Avey with discharge because of his union activitiesor because he had given testimony to agents of theBoard.D. The May 30 and 31 MeetingsOn May 30, 1979, Williams called Avey into a meetingwith himself and Donna Daniels, who was acting as a su-pervisor. Avey testified that Williams said he ,was angrybecause Avey had called in twice during the previousweek to say that he would be late finishing his route, andthat he was thinking of firing Avey or giving him sepa-ration papers. Daniels asked how Avey could tell at"1:15" if he could not finish on time and Williams thensaid to her to "be careful of this man because he likes tofile labor charges."Williams remembered a discussion with Avey andDaniels about Avey informing management when he felthe could not go out and deliver a route in 8 hours. Hedenied that he said anything about the Board.Donna Daniels placed this meeting on May 31, but shetestified credibly that she had a discussion in the swingroom with Avey, in Williams' presence, about how Aveycould tell at 9 a.m. that he could not finish his route ontime. Avey replied that he was a carrier and he couldtell.I credit the version told by Williams and Daniels anddo not credit Avey's story.:l2On May 31 Avey testified that Williams called himinto his office. He said that a clerk had told him thatAvey had been talking for 22 minutes without working.According to Avcy, Williams then said he had used stoolpigeons too. Avey denied the charge, and Williams re-plied that he had his witnesses and that he was going tofire Avey. Williams went on to say that Avey had beenmaking malicious and untrue statements to the Board.and all he needed was three suspensions and Avey wouldbe fired and he did not care if the Union got Avey's jobback or not. He just wanted Avey off of his hands. andwanted the office to return to normal. Williams also said: There was a no csidyenle Ihat Ihis Aas doine, c'en if I scre to credilIhe G(eneral Counsel's wilincsses.12 I Iote in lils regard that in the Inltice iof remosal given to A ,ac inDecember 19, 197q. Ihere is reference Iio a "l)efermcnl itf Step Inrcrase(Poor Work Perloinlanllce dated April 21. 197g) 1here is nlo tl r rcleteto this ill the letlrl)ni and appareily it eat Ilneer illad hlie suhlectl of agri ealicethat he had learned something in the last Board charge,that all he had to do was deny everything, especially themeetings between the two of them.Williams did not testify about the meeting, but, con-sistently with my prior findings herein, I do not creditAvey's testimony beyond the fact that Williams mayhave accused him of talking instead of working.Thus, I do not find that Respondent violated the Actin these two conversations on May 30 and 31.33E. The October and November IncidentsIn October 1979, the post office at Matteson postedsome regular routes for bids. There was some problemwhether the posting was in accordance with the localagreement.:4Avey and Williams had a discussion aboutthis in the swing room on October 25. 1979. Accordingto Avey, Williams said that he had received a call fromSouth Suburban informing him that Dombrowski wasquestioning this posting. Williams asked Avey if he knewanything about it and Avey said he did not. Williamsthen asked if Avey had made a telephone call and Aveyresponded that it was none of his business. Williams thensaid that if Avey had a grievance he was supposed to goto his immediate supervisor as stated in the Nationalagreement instead of Dombrowski. Avey said there wasno grievance. Williams then told Avey that he had notgone through the chain of command and that he wouldreceive a suspension. There was some further discussionabout the posting of regular routes and the meetingended.Again Williams did not testify concerning this meet-ing, but, again, I do not credit Avey's version of whathappened and I find no violation of the Act in this inci-dent.On October 26 there was a meeting of all the employ-ees with Williams. Avey's version had Williams announc-ing at the outset that he had a tape recorder, that he wasgoing to record the meeting for his own protection, and"if anyone said anything that wasn't on this tape hewould know about it." Williams then said that a carrierhad called Dombrowski and questioned the notices hehad posted. He told the employees that they were not tocontact their union president, either carriers or clerks,adding that they were to go through their immediate su-pervisor first, not to Dombrowski, who was not their su-pervisor.Waite's version of this meeting accorded with Avey'son the tape recorder, although Waite quoted Williams assaying to them that if they did not want to be heard tosay nothing. Waite then testified that Williams told theemployees they could not go to the union presidentwithout going to Williams or to a supervisor. Waite saidthat Williams said that employees were going to Dom-browski and telling lies about him and that he wasdeeply hurt by this.t Anothetr allegatiin ill Ihe aitriided coniplaillt iltetltions another vio-laliirl I1 lie Firsti Wck I1' Julle 1979, hut there S as tino evsidencr e f allincidentt int that period of tiie:'4 reaiTrtlhblV this xsas a Ioiial supplcment I{I tIhe national c(llrective-hargaililllg aIgreemellt, hil there is liO futrtlher txplalll.tlIIr l Ill the record50 UNITED STATES POSTAL SERVICECarole Hedges testified about this meeting, but her ac-count is somewhat different. She mentioned the tape re-corder, but said that Williams said he was wearing it toprotect himself in case anyone wanted to go to theUnion and say something that was not true. Hedges men-tioned that Williams said they were not to run to theUnion every time they had a problem, but to ask him.Cheryl Cousins testified that she was at the meetingand could not remember much of what occurred. Shedid say that Williams could have told employees not tocontact the union president, but to go to their supervisor.Williams testified that he did say that "it seems likewhen he had one of these meetings, I need a tape record-er so Mr. Avey would not misquote me incorrectly." Hesaid that he discussed overtime, poor performance, uni-forms, vehicle safety, proper driving, and forms used forcustomer complaints. He did not deny, but was notasked, about the statement that he told employees theyhad to see their supervisor before going to see the unionpresident.I do not credit the version of this meeting given byAvey and Waite. Further I do not credit Carole Hedges'testimony, in this instance, based primarily on my obser-vation of her demeanor while testifying. Even if I wereto credit Hedges, her version of Williams' comment, thatemployees "were not to run to the Union every time wehave a problem, we are supposed to ask Mr. Williams,"does not impress me as a prohibition against seeking as-sistance from the Union. I do not find a violation of lawin this meeting.Along the same line as this October 26 incident, Aveytestified that at a meeting called on November 29, 1979,to discuss preparations for the Christmas rush, Williamstold the employees that he had "a steward problem inthat office," and that the steward did not understand theright of permission in the contract.The only other testimony on this incident is that ofCheryl Cousins, but her memory of it is not reliable.However, I cannot rely on Avey's unsupported testimo-ny, and I do not find that this incident happened as hestated.F. Waite's DischargeIn my findings and conclusions on the discharge ofWayne Waite, I have relied on the credible testimony ofBobbie Williams and Donna Daniels, and not on the tes-timony of Waite and Avey.The incident which led to the discharge occurred onthe morning of November 15, 1979. Daniels was a tem-porary supervisor that day and she observed some mailin a container next to where Waite was casing mail forhis route.:'" The mail in question consisted of circulars.Daniels said she would like him to carry that mail. Waiteignored her. She came closer to him and repeated the re-quest, pointing to the mail. He then turned to her andsaid, "the goddamn regular don't do it and I'm not doingit." Daniels turned and walked away.Later that day she called Williams, who was not in theoffice, and told him to get someone else for the supervi-:s TIhe mail wa, in a collnainer referred Io as a "luhb f flat,," also inIhe record a, a "tub if glass "sor's job because she did not like being cursed at. Heasked her what had happened and she told him. Williamstold her to calm down.The next morning Williams asked Daniels and Waiteto come into the swing room. Waite asked if he couldhave union representation and Williams said "of course."Waite then called to Avey, who joined them. Williamsand Waite sat down at a table in the swing room whileDaniels and Avey remained standing. Williams askedWaite to read an article in the carrier handbook, thenasked Waite if his supervisor had instructed him to carryout all the mail the day before. Waite said yes. Williamsthen asked if he had done it. Waite started to give an ex-planation but Williams cut him off, saying that all hewanted was a yes or no answer. Waite then said no. Wil-liams said that the meeting was over. Waite then saidthat he had something to say but Williams repeated thatthe meeting was over. Waite then got red in the face,pointed at Williams, and said that he had something tosay, and that he "had a right." Waite began to get out ofhis chair and was then restrained by Avey who cameover to him, put his hands on his shoulders, andscreamed at him to shut up. At the same time Williamswas shouting at Waite, asking if he was threatening him,or meant to harm him. Waite attempted again and againto rise from the chair but he was restrained by Avey,who continued to scream. Finally Avey hit Waite andknocked him back down into his chair. At this pointWaite quieted down.In the aftermath of this incident which had been soloud as to disturb customers at the windows of the postoffice, Williams went to his office and called South Sub-urban for instructions. He was told to get Waite out ofthe office and he instructed Daniels to send him out onhis route. Williams then left the office for about 4 hoursin order to regain his composure. He returned, and aftermore consultation with his superiors at South Suburban,prepared a proposed notice of removal of Waite from hisposition at the Matteson post office. The basis for the re-moval was the incident described above, and his earliersuspension in October 1977, along with several lesser dis-ciplinary items.As a veteran Waite had the right to respond to thenotice of proposed removal, but he failed to answer; andon December 4, 1979, he was advised by the director ofcustomer services at South Suburban that he was dis-charged effective January 11, 1980.It is clear to me that Waite tried to get at Williams inan attempt to attack him physically. Both Williams andDaniels took that to be so, and even the testimony ofWaite and Avey on the incident, which I have not cred-ited, is in agreement that Avey was screaming and re-straining Waite from getting out of his chair. This typeof action by Waite is not uncharacteristic as shown byhis previous suspension in October 1977, and his physicalchallenge to Williams on February 10, 1979. Thus, Wil-liams could reasonably have believed that Waite wasabout to attack him, and his reaction was proper. Thiskind of thing is a step beyond mere disrespecta'6or name:"` the rcord here .ho , an abundance of disrespect and a lurhulerl.dl,ordcrlk iffice I hi n might reflect on Williams' qualities as a manager,('orit,,inued51 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalling. In the absence of antiunion motivation, and anyevidence of disparate treatment, I cannot find a violationof the Act in this discharge.G. Avey's DischargeOn October 26, 1979, Avey was given a bundle ofpostage due letters to deliver to a business concern onhis route. These were business reply letters being re-turned to the company, and were tied, together with aform showing the amount deducted from the company'saccount, in a single bundle. Donna Daniels testified thatat the close of the day, after Avey had completed hisroute and gone home, she discovered this bundle, unde-livered, in a sack of outgoing mail which Avey had col-lected from boxes along his route.The next morning Daniels asked Avey if he knewwhat had happened to this mail. Avey said he had deliv-ered it. Daniels asked if he was sure and he said yes. Shethen produced the mail and asked him to look at thedate. He did, then said he guessed he never had the mail.No action was taken, and there is no evidence of any dis-cussion between Daniels and anyone else about this inci-dent.Then, on November 13, Avey had returned from hisroute and was clearing his registered mail receipts with aclerk when it was noticed that one receipt was missing.The clerk called Daniels who came over and checked,finding one receipt missing. Avey said he would checkhis bags and she agreed. He checked his bags, the outgo-ing mail table and other places, then came back to Dan-iels and asked permission to go out and check his vehi-cle. She agreed and he did so, but did not find the re-ceipt or the piece of registered mail. -le came back andsaid he could not find it, and that he did not know whathappened, and he did not understand. Daniels then askedhim if he had written down anything about the regis-tered mail. He said he had not and then "proceeded tocuss himself and hit himself in the head." Daniels toldhim to go back out over the route and volunteered tostay in the office until he got back. She described Aveyat that point as "like a zombie" and he punched out andwent home.Avey returned to work the next day and went out onhis route but did not find the registered mail or the re-ceipt. 3 7Daniels told Williams the next day, having already no-tified the postal inspectors as required.38Williams calledAvey in and asked if Daniels had given him the opportu-nity to find the registered mail. He said yes. Williamsthen told Avey he could look that day, and if he found itthey would call off the inspectors. He then asked Aveyif he knew the penalty for losing a registered article, andsaid, "Do you realize you lost a red?"39Avey said "So."and might. indeed, influence an arbitrator in these circumstances, hut iidoes not .show antiunion motivation, or a pretext for discharge17 It had oot been found at the time of the hearing, and, as far as couldbe determined lit) claim was ever put in by the sellder or the addressee's Apparently it is up to the inspectors to take charge of ani search orInvesligation in these matters There is no e vidence that Willianms or Dan-iels did anything further on that:u Registered mail articleWilliams asked him what he meant by that, and Aveyshrugged his shoulders and left.Williams then prepared a notice of removal on Avey,citing as the reasons, first, the failure to deliver the post-age due letters on October 26, and, second, the loss ofthe registered mail on November 13. In addition, theletter stated that his past record was considered in takingthis action. That record included his first suspension inJanuary 1978, but noted that had been rescinded; the rev-ocation of his driver's license, and also its restoration; asettlement of an automobile accident claim; his suspen-sion in March 1979 (which was later reversed in an arbi-tration award on April 18, 1980); the deferment of hisstep increase because of poor work performance, inApril 1979; and another suspension in April 1979, whichwas later reduced by agreement of the parties.Avey did not deny the fact that he had failed to deliv-er the postage due letters, nor his loss of the registeredmail. His version of the events following these twoevents differed from that related by Daniels and Wil-liams. I do not credit Avey, in this, as throughout thecase, and find that the two instances happened as I havedescribed above.Therefore, in the absence of antiunion motivation, orany evidence of disparate treatment, I find that Avey'sdischarge was for the reasons stated in the notice of re-moval dated November 19, 1979. There is no evidence inthe record that any action against Avey was taken be-cause he filed charges or gave testimony in the form ofstatements to the Board.Thus, I find that the General Counsel has not shownby a preponderance of the credible evidence that Re-spondent has violated Section 8(a)(l), (3), and (4) of theAct.CONCL USIONS OF LAW1. The United States Postal Service is subject to thejurisdiction of the National Labor Relations Board byvirtue of the Postal Reorganization Act, 39 U.S.C. §1209 et seq.2. The National Association of Letter Carriers, Branch4016, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. The United States Postal Service has not engaged inany violations of Section 8(a)(1), (3), or (4) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER40This complaint shall be, and it hereby is, dismissed inits entirety.4" In the evenlt no exceptions are filed as provided h) Sec 102.46 ofIhe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Svc 102 48 of lhe Rules and Regulations, be adopted by the Board andbeconme its findings, cornclusioris and Order, and all objeclions theretoshall he deemed vaived fir all purposes52